DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 10, both claims recite the limitations "the y direction" and “the x direction”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 9 and 10, it is generally understood that the x direction and y direction are orthogonal directions in the prior art. However, it is unclear what direction relative to the wearer (or any other possible reference) the x and y directions correspond. 
For the purposes of this action the office will interpret the claim such that the combiner and optical subassembly move in two directions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (JP 2017-078756 of record).

Regarding claim 1, Okada discloses a system comprising: 
a frame (Fig. 1, 110); 
a connecting member (125); 
an optical subassembly (130) attached to the frame configured to provide image data to a user's eye ([0036]); 
at least one combiner lens (150) connected to the optical subassembly via the connecting member (Fig. 3), wherein the combiner lens is at least partially transmissive to visible light, and is configured to direct image data provided by the optical subassembly to the user's eye ([0037]); and 
at least one actuator (120) configured to move the optical subassembly and connected combiner lens according to a control input, wherein the actuator moves the optical subassembly and connected combiner lens independently of the frame ([0026]-[0030]).

Regarding claim 4, Okada discloses wherein the connecting member includes a housing for the optical subassembly (Fig. 2 where the connecting member connects to a housing for the optical subassembly).

Regarding claim 5, Okada discloses wherein the optical subassembly includes one or more electronic components configured to track movement of the user's eye ([0043] where 170 is connected to the optical subassembly).



Regarding claim 11, Okada discloses computer-implemented method comprising: 
receiving one or more control inputs at a controller (170), the controller being part of an optical subassembly that is connected to a combiner lens (150) via a connecting member ([0043] where 170 is connected to the optical subassembly); 
determining a current position of the combiner lens relative to a frame (110 and [0026]-[0030] where the position of the assembly must be known to direct movements to accommodate eye movement or else the device could not function accurately), wherein the combiner lens is at least partially transmissive to visible light ([0018] 150 is a half mirror), and is configured to direct image data provided by the optical subassembly to a user's eye (Fig. 2); and 
actuating at least one actuator (120) configured to move the optical subassembly and connected combiner lens according to the received control inputs, wherein the actuator moves the optical subassembly and connected combiner lens independently of the frame ([0030] and Figs. 2-3).

Regarding claim 12, Okada discloses wherein the control inputs are generated based on tracked eye movements of the user's eye ([0054]).

Regarding claim 13, Okada discloses wherein the frame includes at least one slot for the combiner lens to slide through as the combiner lens and connected optical subassembly are moved by the actuator (Figs. 1 and 2 and note that if the frames did not contain a slot for movement then the device could not function).

Regarding claim 14, Okada discloses wherein the combiner lens is designed to slide substantially within the frame (Fig. 2 and [0030]).


receive one or more control inputs at a controller (170), the controller being part of an optical subassembly that is connected to a combiner lens via a connecting member (125); 
determine a current position of the combiner lens relative to a frame ([0030] movement of the device requires some spatial knowledge of the lens and subassembly with respect to frame or else the movable elements would hit the frame and destroy the system), 
wherein the combiner lens (150) is at least partially transmissive to visible light ([0018] 150 is a half mirror), and is configured to direct image data provided by the optical subassembly to a user's eye (Fig. 2); and 
actuate at least one actuator (120) configured to move the optical subassembly and connected combiner lens according to the received control inputs, wherein the actuator moves the optical subassembly and connected combiner lens independently of the frame (Fig. 2 and [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Haddick et al. (PGPUB 20160018654).

Regarding claim 2, Okada does not disclose wherein the at least one actuator comprises a piezoelectric bimorph.
However, Haddick teaches a HUD device wherein a piezoelectric bimorph is used as an actuator ([0620]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Haddick such that the actuator comprised a piezoelectric bimorph motivated by improving lifting force and movement speed ([0620]). 

Regarding claim 9, as best understood, Okada discloses wherein the frame includes two arms (112L/R), and wherein an arm includes a plurality of actuators (124 X and 124Y) that move the optical subassembly and connected combiner lens ([0030]), at least one of the actuators moving the optical subassembly and connected combiner lens in the y direction, and at least one of the actuators moving the optical subassembly and connected combiner lens in the x direction ([0030]).
Okada does not disclose wherein both frame arms include the plurality of actuators.
However, Haddick teaches an optical assembly on each side of the frames to display information to both eyes ([0195]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Haddick such that the display assembly located on the left frame arm of Okada was duplicated onto the right frame arm such that both eyes received display information motivated by improving total field of view of display images.

Regarding claim 10, as best understood, Okada discloses wherein the frame includes two arms (112L/R), and wherein an arm includes a plurality of actuators (124 X and 124Y) that move the optical subassembly and connected combiner lens ([0030]), at least one of the actuators moving the optical 
Okada does not disclose wherein both frame arms include the plurality of actuators.
However, Haddick teaches an optical assembly on each side of the frames to display information to both eyes ([0195]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Haddick such that the display assembly located on the left frame arm of Okada was duplicated onto the right frame arm such that both eyes received display information motivated by improving total field of view of display images.
Okada does not disclose wherein both frame arms comprise a plurality of bimorph actuators.
However, Haddick teaches an optical assembly on each side of the frames to display information to both eyes ([0195]) and uses bimorph actuators ([0620]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Haddick such that the display assembly located on the left frame arm of Okada was duplicated onto the right frame arm such that both eyes received display information and comprised bimorph actuators motivated by improving total field of view of display images.

Regarding claim 15, Okada does not disclose wherein one or more piezoelectric flexure amplifiers are implemented to amplify movement of the optical subassembly and connected combiner lens.
However, Haddick teaches a HUD device wherein a piezoelectric bimorph is used as an actuator ([0620], where piezoelectric bimorph actuators are used and are known in the art to amplify actuation – see examiner’s notes below).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Haddick such that the actuator comprised a piezoelectric bimorph motivated by improving lifting force and movement speed ([0620]).

.


Claims 3, 7, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (PGPUB 20180082644).

Regarding claim 3, Okada discloses wherein the optical subassembly comprises: at least one laser (131R/G/B); and a combiner (150).
Okada does not disclose at least one waveguide and at least one spatial light modulator.
However, Bohn teaches a HUD device comprising at least one laser ([0048]); at least one waveguide (100); at least one spatial light modulator (204 and [0048]); and a combiner (116).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Bohn such that the optical assembly comprised at least one waveguide and at least one spatial light modulator motivated by improving wearability (The implementation of a waveguide allows the light generating assembly to be further offset from wearer’s FOV).

Regarding claim 7, Okada does not disclose wherein the system includes two optical subassemblies and two combiner lenses, and wherein each combiner lens and connected optical subassembly is actuated independently.
However Bohn teaches a display assembly for both eyes ([0050]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Bohn such that the display assembly located on the left frame arm of Okada was duplicated onto the right frame arm such that both eyes received display information motivated by improving total field of view of display images.

Regarding claim 8, modified Okada disclose wherein each combiner lens and connected optical subassembly tracks a separate user eye ([0050] of Bohn where both eyes are tracked).

Regarding claim 18, Okada does not explicitly disclose wherein the optical subassembly includes a liquid crystal on silicon spatial light modulator.
However, Bohn teaches a HUD device wherein the optical subassembly includes a liquid crystal on silicon spatial light modulator ([0051] LCOS).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Bohn such that the display included an LCOS spatial modulated motivated by improving image quality.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Abe (EP3382442 of record).

Regarding claim 17, Okada does not disclose wherein one or more displacement sensors are affixed to the connecting member and are implemented to determine movement of the optical subassembly and connected combiner lens.
However, Abe discloses a head mounted display device wherein one or more displacement sensors are affixed to the connecting member and are implemented to determine movement of the optical subassembly and connected combiner lens ([0025]-[0026]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Abe such that the position of the optical assembly was determined using at least one sensor motivated by improving position accuracy.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Raffle et al. (PGPUB 20130088413).


However, Raffle teaches a head mounted display device wherein a voice coil actuator is used to move an element (Claim 2).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Raffle such that a voice coil actuator was used to move the optical subassembly motivated by simplifying the device.

Examiner’s Notes
Regarding applicant’s claims 15 and 16, the applicant claims piezoelectric flexure amplifiers. Such a phrase only exists in applicant’s disclosure and nowhere else that the office can find. What the office did find is that piezoelectric flexure actuators utilize frictionless lever amplifiers (https://www.pi-usa.us/en/tech-blog/piezo-flexure-actuators-nanopositioners-and-other-piezo-mechanisms-for-precision-motion-control-applications/ - attached). It appears that piezoelectric flexure actuators are inherently amplified devices. Further, the office found the following references that indicated that a piezoelectric bimorph is a piezoelectric flexure:

PGPUB 20080100179 – [0040] where 14 is a piezo bimorph and is also described as a piezo flexure beam
USPAT 4290678 – Col. 1 lines 30-34 where the piezo flexure device is bimorph or unimorph
USPAT 4330730 – Col. 1 lines 20-34 where piezo flexure device may be known as a bimorph flexure device. Also of note here is that bimorph is said to be trademarked by Vernitron Corp. However, the office can find no other reference to this being trademarked. The use of the term appears to be generally used in the art. Note that the use of trademark is not permitted in patent claims as a limitation (2173.05(u)). 

Given that the above references indicate that a piezoelectric bimorph is a piezoelectric flexure and a piezoelectric flexure is an amplified device, the office considers the disclosure of a piezoelectric 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872